DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office action is in response to the Request for Continued Examination filed 2/2/2021. Claims 1-13 are currently pending. Claims 1, 2, and 8 have been amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2021 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “regulator” of at least claim 8 in combination with the rotational speed regulator of at least claim 13 (as claimed, the regulator and the rotational speed regulator are separate elements,” the “one or more suction openings” 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 113. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the 
The drawings are objected to under 37 CFR 1.84(h) because they do not contain as many views as is necessary to show the invention. The reservoir of at least claim 2, the transfer chamber of at least claim 1, the delivery channel of at least claim 1, the rotatable wheel of at least claim 1, and the one or more pulleys of at least claim 11 are indicated in the drawings, however it is not clear from the drawings which specific structure is being indicated as corresponding to each of the respective limitations since the indicated structure appears to be obscured by other structural elements or not shown in sufficient context such that it is clear how the indicated structure interacts with the other components in the apparatus.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the 

Specification
The amendment filed 2/2/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: “the jet air nozzle, which serves as the location 54 where the elongated object is introduced into the continuous flow of material” recited in the replacement paragraph of pg. 13, lines 10-16; “a couple of pulleys 15 actuated by an independent motor operably couple to regulator 112” recited in the replacement paragraph of pg. 13, lines 10-16; “The speed adjustment unit includes a regulator 112, also referred to herein as a rotational speed regulator 112” recited in the replacement paragraph of pg. 13, lines 10-16; and “the speed of the elongated objects 100 at their insertion in the jet air nozzle at location 54 is substantially equal to the speed of the filter material also flowing into the jet air nozzle at location 54” recited in the replacement paragraph of pg. 13, lines 10-16.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 1, the limitations “the objects are aligned along their longitudinal axes” in lines 6-7 and “the elongated objects are aligned along their longitudinal axes when transferred to the delivery channel” in lines 10-11 are vague and indefinite because it is not clear how each object can have more than one longitudinal axis. In order to further prosecution, the limitations have been interpreted to recite respectively “the objects are aligned along their respective longitudinal axis” and “the elongated objects are aligned along their respective longitudinal axis when transferred to the delivery channel.” Claims 2-7 are rejected based on their dependency from claim 1.
	Regarding claim 8, the limitations “the objects are aligned along their longitudinal axes” in lines 5-6 and “the elongated objects are aligned along their longitudinal axes when transferred to the delivery channel” in lines 11-12 are vague and indefinite because it is not clear how each object can have more than one longitudinal axis. In order to further prosecution, the limitations have been interpreted to recite respectively “the objects are 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Molins (US 4287979) in view of Thomas (US 7479098 B2).
	Regarding claim 1, Molins discloses a method for introducing elongated objects (100 – Fig. 12) defining a longitudinal axis (the longitudinal axis of 100 – Fig. 12) into a continuous flow of material (the continuous flow of 121 and 122 – Fig. 5), the method comprising the steps of: providing a reservoir (the section of 2 above the bend in the left wall of 2 – Fig. 1) for (col. 2, lines 60-62); introducing the elongated objects from the reservoir into a transfer chamber (the section of 2 below the bend in the left wall of 2 – Fig. 1) that is arranged such that the objects are aligned along their respective longitudinal axis (every object is necessarily aligned with its own longitudinal axis); moving the elongated objects in a single line path from the transfer chamber to a delivery channel (the channel going through 48 and 68 – Fig. 3) by a rotatable wheel (4 – Fig. 1) such that the elongated objects are aligned along their longitudinal respective longitudinal axis when transferred to the delivery channel (every object is necessarily aligned with its own longitudinal axis), the rotatable wheel arranged adjacent the transfer chamber and adapted to move the elongated objects located in the transfer chamber by contacting the elongated objects with a peripheral surface of the rotatable wheel (col. 2, lines 62-65 and col. 3, lines 59-64); inserting the elongated objects from the delivery channel to a location (at 158 – Fig. 3) where the elongated objects are to be introduced into the continuous flow of material (see Figs 3 and 4).
	However, Molins does not disclose regulating an insertion speed of insertion of the elongated object from the delivery channel to the location where the elongated objects are to be introduced into the continuous flow of material.
	Thomas teaches a method for introducing objects into a continuous flow of material comprising the step of regulating an insertion speed of insertion of the objects from a delivery location to a location where the objects are to be introduced into the flow of continuous material on the basis of a speed of the continuous flow of material at the location in which the object is to be introduced (col. 12, lines 62-67) in order to reduce waste and improve the 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the method of Molins to include the step of regulating the insertion speed as taught by Thomas in order to reduce waste and improve efficiency.

Molins, as modified by Thomas, further teaches:
	Claim 2, regulating a rotational speed of the rotatable wheel (4 – Fig. 1, Molins) so that the elongated objects (100 – Fig. 12, Molins) in their motion in a single line path from the transfer chamber to the delivery channel are accelerated to a speed equal to or higher than the speed of the continuous flow of material at the location in which the elongated objects are to be introduced (col. 12, lines 49-62, Thomas).

	Claim 3, essentially all of the elements of the claimed invention in claim 1.
	However, Molins, as modified by Thomas, does not teach measuring the distance in the delivery channel between two adjacent elongated objects in a single line path.

	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the method of Molins, as already modified by Thomas, to include the step of measuring a distance in the delivery channel between two adjacent elongated objects in the single line path; and changing a rotational speed of the rotatable wheel depending on the measured distance. One of ordinary skill in the art would have been motivated to do this in order to provide confirmation that the objects are in the correct location and thereby improve the reliability of the method. Note that the distance between two elongated objects can be measured anywhere in the method of Molins, as modified by Thomas, with no loss of effectiveness. Therefore, it would have been obvious to have measured the distance in the delivery channel. Note that since applicant did not traverse the Official Notice taken in the Office action 7/21/2020 in the response dated 10/21/2020, the Official Notice has been applicant admitted prior art.

	Claim 4, vibrating the elongated objects in the transfer chamber (col. 3, lines 12-19, Molins). Note that projections in the band (8 – Fig. 1, Molins) would cause the elongated objects to move up and then down. Therefore, the band is interpreted as vibrating the objects.

(col. 12, lines 62-67, Thomas). Note that in order to insert the elongated object in the correct position, the insertion speed must be substantially identical to the speed of the continuous flow of material at the location in which the elongated object is to be introduced.

	Claim 6, sucking the elongated object against the peripheral surface of the rotatable wheel (col. 3, lines 60-64, Molins).

	Claim 7, essentially all of the elements of the claimed invention in claim 1.
	However, Molins, as modified by Thomas, does not expressly teach changing a length of the reservoir of the basis of a length of the elongated object along the longitudinal axis.
	In this case, the examiner takes Official Notice that it is old and well-known in the art size a reservoir on the basis of the length of an object it is intended to contain and to change the length of the reservoir when a second object that has a length different than the first object is to be held in the reservoir in order to ensure proper feeding of the object from the reservoir.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the method of Molins, as already modified by Thomas, to include the step of changing a length of the reservoir on the basis of a length of the elongated object along the longitudinal axis in order to ensure proper feeding of the object from the reservoir.

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Molins (US 4287979) in view of Thomas (US 7479098 B2).
	Regarding claim 8, Molins discloses an apparatus (Fig. 3) for introducing elongated objects (100 – Fig. 12) defining a longitudinal axis (the longitudinal axis of 100 – Fig. 12) into a continuous flow of material (the continuous flow of 121 and 122 – Fig. 5), the apparatus comprising: a reservoir (the section of 2 above the bend in the left wall of 2 – Fig. 1) for holding the elongated objects to be introduced into the continuous flow of material (col. 2, lines 60-62); a transfer chamber (the section of 2 below the bend in the left wall of 2 – Fig. 1) connected to the reservoir and arranged such that the objects are aligned along their respective longitudinal axis (every object is necessarily aligned along its own longitudinal axis); a rotatable wheel (4 – Fig. 1) having a peripheral surface, the wheel being arranged adjacent the transfer chamber and adapted to move the elongated objects located in the transfer chamber to a delivery channel (the channel going through 48 and 68 – Fig. 3) in a single line path by contacting the elongated objects with a peripheral surface of the rotatable wheel (col.. 2, lines 62-65 and col. 3, lines 59-64) such that the elongated objects are aligned along their respective longitudinal axis when transferred to the delivery channel (every object is necessarily aligned along its own longitudinal axis); the delivery channel connect an outlet of the rotatable wheel to a location (at 158 – Fig. 3) where the elongated objects are to be introduced into the continuous flow of material (see Figs. 3 and 4).
	However, Molins does not disclose a regulator to modify an insertion speed.
	Thomas teaches an apparatus for introducing objects in a continuous flow of material comprising a regulator (the assembly of 495, and 500 – Fig. 2) to modify an insertion speed of (col. 12, lines 62-67) in order to reduce waste and improve the efficiency of the apparatus. Note that Thomas that the rate of rotation of the wheel is synchronized with respect to the rate at which material is fed into a downstream unit. Since the speed of the continuous flow of material is the same at each location along the path of the continuous flow of material including at the location where the object is to be introduced into the continuous flow of material, the insertion speed is interpreted to be regulated on the basis of the speed of the continuous flow of material at the location in which the object is to be introduced.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the apparatus of Molins to include a regulator as taught by Thomas in order to reduce waste and improve the efficiency of the apparatus.

Molins, as modified by Thomas, further teaches:
	Claim 9, that the peripheral surface of the rotatable wheel (4 – Fig. 1, Molins) includes one or more suction openings (14 – Fig. 1, Molins) for generating a negative pressure causing the elongated object to move towards the peripheral surface of the transfer wheel (col. 3, lines 60-64, Molins).

	Claim 10, essentially all of the elements of the claimed invention in claim 8.

	However, as admitted by applicant, a sensor system adapted to measure the distance between two adjacent objects is old and well-known in the art.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the apparatus of Molins and Thomas to include a sensor system adapted to measure the distance between two adjacent elongated objects. One of ordinary skill in the art would have been motivated to make this modification in order to provide confirmation that the elongated objects have been inserted in the correct location and thereby improve the reliability of the apparatus. Note that since the sensor system would be a part of the apparatus, it would be connected to the delivery channel. Note that since applicant did not traverse the Official Notice taken in the Office action 7/21/2020 in the response dated 10/21/2020, the Official Notice has been applicant admitted prior art.

	Claim 11, that the regulator (the assembly of 495, and 500 – Fig. 2, Thomas) comprises one or more pulleys (col. 12, lines 49-53, Thomas).

	Claim 12, that the delivery channel (the channel going through 48 and 68 – Fig. 3, Molins) comprises a guiding rail (68 – Fig. 3, Molins) to guide the elongated objects in a single line path to the location (at 158 – Fig. 3, Molins) where the elongated objects are to be introduced into the continuous flow of material (see Fig. 3, Molins).

	Claim 13, a rotational speed regulator (490 – Fig. 2, Thomas) to modify a rotational speed of the rotational wheel (col. 12, lines 49-62, Thomas).

Response to Arguments
Applicant's arguments filed 2/2/2021 have been fully considered but they are not persuasive.

	Regarding the objection to the drawings, applicant argues that the drawings and specification have been amended to label the objects to elements of the claims.
	However, as listed above, several of the elements are still not labeled in the drawings. Therefore, applicant’s argument is found not persuasive.

	Regarding the rejections of claims 1 and 8, applicant argues the following:
“Molins fails not disclose a rotatable wheel moving the elongated object such that when transferred to the delivery channel the elongated objects are aligned along their longitudinal axes. As can be seen in FIGS. 1 and 3 of Molins, the elongated objects are inserted in the flutes of the drum 4 of Molins, and thus - when the drum 4 rotates - they rotate perpendicularly to their longitudinal axis. When introduced to the wheel and transferred from the wheel, the objects are not aligned along their longitudinal axes. As such, the wheel does not ‘kick’ the objects to force them to enter into the flow as may be accomplished with the presently claimed methods and apparatus. Furthermore, there is no regulation, as the Examiner states, of the insertion speed in Molins. 
The Examiner cites Thomas for disclosing changing the speed of insertion. However, such a disclosure fails to cure the deficiencies in the teachings of Molins. That is, if one were to change the speed of insertion in Molins, one still would not arrive at the elongated objects being aligned along their longitudinal axes. 
In addition, the objects of Thomas are not elongated and do not define a longitudinal axis and are transported on the cylindrical surface of wheel 252. Accordingly, even if the objects 

However, as noted above, every object is necessarily aligned with its own longitudinal axis since an object’s longitudinal axis is defined by the object itself. Therefore, applicant’s argument is found not persuasive. Note, if applicant is intending to claim and argue that the limitation is reciting that the respective longitudinal axes of the elongated objects are aligned with each other, it is pointed out that this would constitute new matter since applicant does not have support for this in the specification as originally filed.

	Regarding the rejections of claims 1 and 8, applicant argues the following:
“The speed of the elongated objects in Molins depends on the turntable 58 which includes pushers 60 (see Molins at column 4, lines 19 - 34). Thus, regulating the speed of wheel 4 of Molins according to the teaching of Thomas would have no effect on the speed of the elongated objects with reference to the speed of the flow.”

However, it is noted that the speed of the turntable and the speed of the wheel must be coordinated in order to properly operate. As such, the rate of rotation of one must change if the rate of rotation of the other were changed. Therefore, applicant’s argument is found to be not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012.  The examiner can normally be reached on MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
3/15/2021